DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 5 January 2021.  The instant application claims provisional priority to 30 September 2017.
Claim(s) 1-6, 8, 9, 11-17, 19, 20, and 22-24 is/are pending and present for examination.  Claim(s) 1 and 12 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2020 has been entered.
 
Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the 

Response to Amendment
Claims 1 and 12 have been amended.
Claims 7, 10, 18, and 21 have been cancelled.
Claims 23 and 24 have been newly added.

Claim Objections
As per claims 1 and 12, the objections are withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 9, 11-17, 19, 20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1 and 12 is/are directed to an abstract idea for executing an execution plan without significantly more. The claim(s) recite(s) “determining that an expression in a database statement indicates a latent data type” and “generating an execution plan.”  The limitation of determining that an expression indicates a latent data type, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer system to perform both determining steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1 and 12 under 35 U.S.C. 101, the instant claims in essence recites features for generating and executing an execution plan.  Here, the claimed information of generating an execution plan can be held in the user’s memory. Thus, claims 1 and 12 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have 
Accordingly, the Examiner finds that claims 1 and 12 recite abstract ideas, namely a mental process. For the same reasons, claims 1-22 recite abstract ideas.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, the Examiner finds that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to select and insert media content does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as generating and executing an execution plan is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
More broadly, the Examiner finds that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to generate and execute 
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claims 1 and 12 do not integrate the recited abstract ideas into a practical application. For the same reasons, independent claims 1 and 12 do not integrate the recited abstract ideas into practical applications.
We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
As per claims 2 and 13, the claims recite “wherein determining that said expression in said database statement indicates said latent data type includes determining that a column referenced by said database statement is defined by said DBMS to be constrained to the latent data type, wherein said recognized data type is defined for said column said DBMS.”  As previously provided, the Examiner notes 
As per claims 3 and 14, the claims recite “wherein determining that said expression in said database statement indicates said latent data type includes determining that a column referenced by said database statement is referenced as an operand in a function, wherein said function expects said operand to have said latent data type.”  As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to transmit a notification does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as generating and executing an execution plan is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
As per claims 4 and 15, the claims recite “wherein determining that said expression in said database statement indicates said latent data type includes determining that a function referenced by said database statement returns data having said latent data type.”  As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an 
As per claims 5 and 16, the claims recite “wherein determining that said expression in said database statement indicates said latent data type includes determining that all branches of a case statement return said latent data type.”  As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to transmit a notification does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as generating and executing an execution plan is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
As per claims 6 and 17, the claims recite “wherein determining that said expression in said database statement indicates said latent data type includes determining that a function referenced by said database statement converts data to said latent data type.”  As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the 
As per claims 8 and 19, the claims recite “wherein determining that said expression in said database statement indicates said latent data type includes determining that a TREAT AS clause specifies said latent data type.”  As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to transmit a notification does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as generating and executing an execution plan is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
As per claims 9 and 20, the claims recite “rewriting said database statement to include a TREAT AS clause that identifies said latent type, wherein said generating an execution plan includes generating an execution plan that treats said expression as said latent data type based on said rewriting said database statement.”  As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to transmit 
As per claims 11 and 22, the claims recite “determining that said expression in said database statement indicates said latent data type by using a DBMS Application Programming Interface.”  As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to transmit a notification does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as generating and executing an execution plan is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
As per claims 23 and 24, the claims recite “wherein said latent data type and said recognized data types have different data types.”  As previously provided, the Examiner notes that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as generating and executing an execution plan is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, the Examiner considers the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 56. Also, we reevaluate our conclusions about the additional elements discussed in the previous step. Id.
We find that the limitations of the instant claims, individually and in an ordered combination, do not recite significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known 
Unlike the claims in BASCOM, Applicant’s claims do not recite unconventional or non-generic arrangements of components that improve computer functionality or a technological area. Rather, the Examiner finds that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry
In sum, the limitations of claims 1 and 12, considered individually and in combination, do not provide an inventive concept.  For the same reasons, claims 2-11 and 13-22 do not provide inventive concepts.
Accordingly, claims 1-6, 8, 9, 11-17, 19, 20, and 22-24 are rejected under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments filed 8 December 2020 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1 and 12 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts (citing Affinity Labs of Tex. v. Amazon.com, Inc., 838 F.3d 1266 (Fed. Cir. 2016)).  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform 
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1 and 12 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of organizing human activity (commercial or legal interactions, including advertising, marketing, or sales activities or behaviors) and mental processes, which are identified by the Guidance as abstract ideas. Id.
Applicant asserts the argument that the limitations directed to a DBMS compiling a database statement and executing an execution plan “are not mental processes as they cannot be practically performed mentally.”  See Amendment, page 8.  We respectfully disagree.
The steps of claims 1 and 12 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could evaluate an expression of a database statement and determine an appropriate execution plan for said database statement. Here, the claimed information related to the expression and latent data types can be held in the user’s memory. Thus, claims 1 and 12 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental 
Accordingly, we find that claims 1 and 12 recites abstract ideas directed to a mental process. For the same reasons, the dependent claims recite abstract ideas.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/